Dunbar, J.
(concurring). — I concur in the majority opinion on the ground stated — that it was not established that the substance in the bottle was sulphuric acid. Of course, it would be error to permit the introduction of evidence showing the effect of acid different from that which was thrown off from the roasting heaps at the smelter. But I do not agree with the statement that, assuming that the acid tested was the same as that which was thrown from the roasting heaps, error was committed by introducing evidence of its effect upon vegetation, for the reason that the conditions were not the same. Of necessity the conditions would be different after the transmission of the acid through the air for two miles to the farm of the respondents, and it seems to me that, if the rule announced were adopted, it would prevent the respondents from proving that the effects on the vegetation at their place were brought about through the agency of the acid emanating from the smelter works. If plaintiffs had proved the condition of the vegetation and the finding thereon of a deposit, and it was shown by the defense that the acid which was found upon the vegetation *113was harmless, and such proof, if true, would have been admissible by experiments offered by the defendant showing that the acid, before it was diluted by the air, would not have a deleterious effect upon vegetation, plaintiffs’ case would fail. So that, it seems to me, it was competent to show primarily the effect of sulphuric acid on vegetation; and the diluting effect of the air, in the transmission of the acid for two miles or more, would be a subject for explanation on cross-examination or otherwise, and a deduction which must necessarily be made by the jury in consideration of all the facts proven, viz., the difference in the conditions, the distance traveled, the effect of the air on the acid, and any other circumstance which was pertinent and explanatory.